The opinion of tho court was delivered January 7th 1884, by
Paxson, J.
. This case differs essentially from Darlington’s Appeal, 5 Norris 512. There, the husband obtained from his wife within two mouths after their marriage; under circumstances which *286indicated unwillingness on hex’ part, a conveyance of a valuable farm, and tract of timber land, of which she was the owner. The object was to place the title in the husband. The evidence showed the wife to be a woman of weak mind; the transaction was kept concealed from her relatives until the deed was placed on record more than twenty years afterward.
We have nothing of the kind here. The judgment in controversy was confessed by the husband to a brother of his wife, in trust for her use. The consideration for the judgment was a bona fide indebtedness of the husband to the wife for a portion of her separate estate i’eceived by him. The judgment was entered in November 1859, and on June 19th 1861, it was satisfied of l-ecord by Messrs. Montgomery & Gribson as attorneys for the trustee, and Mai’y A. Ken’, the cestui que trust. We hear nothing further of this matter for over sixteen yeax-s, when upon the death of Mary A. Kerr in 1877, her husband, the present accountant, took out letters of administration upon her estate. When he filed his account as such administrator in 1878, the heirs of Mrs. Kerr filed exceptions thereto, in which they sought to surcharge him with the amount of this judgment with interest. The Auditor rejected the claim, but the court below reversed the Axxditor, sustained the exceptions, and surchax’ged the accountant with the sum of $9,589.45 as of the date of filing his account.
There was not a word of testimony before the Auditor or the court. The only matter placed in evidence was the record of certain judgments against Mr. Kerr, the husband and accountant, in 1859 and 1860, one of which showed his arrest under the Act of 1842, and an agreement by which he bound himself, inter alia, to pi-ociu’e the satisfaction of the judgment in favor of his wife. The judgment was satisfied, as- before stated, within the time specified in the agreement, and the other conditions also having been performed, Mr. Kerr appears to have been discharged from the arrest.
Prom this state of facts the learned judge below drew tlxe conclusion that the satisfaction of the judgment did not show either payment to the wife or her trustee, or a gift by the wife to the husband.
Tlxe satisfaction of a judgment is prima facie evidence of payment or a gift. Its legal effect is the extinguishment of the debt. The presumption thus raised cannot be overthrown without proof. In this case there was nothing to overthrow it. There was no attempt to show imposition or fraud upon the wife, nor any of the circumstances connected with the entering of satisfaction. One of the attorneys who entered it is still living and was not called as a witness, and the Auditor reports that it was not shown that Williams, the trustee, was *287either dead or beyond the jurisdiction of the court. No claim was ever made by Mrs. Kerr or her trustee against her husband for the money during her life, although he appears to have been of sufficient ability to restore the lien in its full force and effect, or to pay the money if required. Nor was there any allegation by the wife to any person at any time, that she had been defrauded. The satisfaction was entered by her trustee, who was also her brother, and there is no reason to suppose that he either did or would betray or neglect the interests of his sister. Mrs. Kerr lived in perfect harmony with her husband to the time of her death ; she went down to her grave without expressing any dissatisfaction with this transaction, and it is too late for her children, after her death, to do so.
It may be this money has never been paid. That it was not paid at the time of the satisfaction is at least probable, in view of the financial difficulties of her husband at that time. So far we are in accord with the court below. But we do not agree that there is no presumption of a gift from the wife to the husband. His creditors held him at bay ; he was under arrest and charged with fraud. lie was in the position when a noble wife who had the means would be likely to come to his aid. Some women would pawn their jewels to relieve a husband whom they loved. We will not interfere with their power to do so. There is nothing in the Acts of Assembly securing to married women the enjoyment of their separate estates, which prohibits them from assisting their husbands pecuniarily. When the husband obtains the property of his wife by artifice or fraud practiced upon her, we have an entirely different question. But when a married woman’s enjoyment of her separate estate consists in assisting her husband, or relieving him when in difficulty, I know of no statute or principle of public policy to prohibit it.
If Mrs. Kerr had made any claim to recover this money or to have the judgment reinstated during her lifetime, there would have been something to rebut the presumption oí: a gift raised by the satisfaction on the record, and the seventeen years of acquiescence in it by herself and her trustee. As the case stands there is nothing.
The appeal is sustained, and the decree below so far as it surcharges the accountant with the judgment No. 218 November Term 1859, and interest thereon is reversed and set aside ; the costs of this appeal to be paid by the appellees.
Trunket and Sterrett, JJ., dissented.